PD-0072-15
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                  Transmitted 6/18/2015 9:49:30 AM
June 18, 2015
                                                                                    Accepted 6/18/2015 9:53:48 AM
                          IN THE COURT OF CRIMINAL APPEALS                                          ABEL ACOSTA
                                                                                                            CLERK


 JAMES LEMING                                           '   APPEALED FROM THE
          Appellant                                     COURT OF APPEALS, 6th DISTRICT

 V.                                                     '    CCA NO. PD-0072-15
                                                        CASE NO. 06-13-00264-CR
                                                        TRIAL COURT NO. 41799-B
 THE STATE OF TEXAS
            Appellee                                    '     STATE OF TEXAS

                              MOTION FOR EXTENSION OF TIME
                                TO REPLY TO STATE’S BRIEF

 TO THE HONORABLE COURT OF APPEALS:

          NOW COMES, JAMES LEMING, the Appellant herein, and moves the Court for an

 extension of time to file Appellant=s Reply to State’s Brief in this cause, pursuant to Rules 38.6

 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof would show the

 Court as follows:

                                                  I.

          The Appellant in this cause was convicted in the 124th District Court, Gregg County,

 Texas in cause number 41,799-B for the offense of Driving While Intoxicated 3rd or More listed

 in penalty group three (3). On October 14, 2013, punishment was assessed at ten (10) years in

 the Texas Department of Criminal Justice - Institutional Division.

                                                  II.

          The State’s Brief was filed on May 22, 2015. The Appellant=s Response to State’s Brief is

 due on or about June 19, 2015.

                                                 III.

          The Appellant hereby requests an extension of time to file Appellant=s Response to

 State’s Brief.
       The undersigned counsel has been unable to devote sufficient time to the review of the

State’s Brief, research and preparation of Appellant=s Response to State’s Brief for the following

good and sufficient reasons:

               The undersigned counsel is currently ill.



       WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of

Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant=s

Response to State’s Brief for an additional ten (10) days, to June 29, 2015.



                                                            RESPECTFULLY SUBMITTED,



                                                            __/s/ Clement Dunn_______
                                                            Attorney for Appellant
                                                            140 E. Tyler Street, Suite 240
                                                            Longview, TX 75601
                                                            (903) 753-7071 Fax (903) 753-8783
                                                            State Bar # 06249300
                               CERTIFICATE OF SERVICE

       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 06-18-15


                                                   __/s/ Clement Dunn_______________
                                                   Attorney for Appellant
                         IN THE COURT OF CRIMINAL APPEALS


JAMES LEMING                                         '   APPEALED FROM THE
         Appellant                                   COURT OF APPEALS, 6th DISTRICT

VI.                                                  '    CCA NO. PD-0072-15
                                                     CASE NO. 06-13-00264-CR
                                                     TRIAL COURT NO. 41799-B
THE STATE OF TEXAS
           Appellee                                  '       STATE OF TEXAS

                                             ORDER

       BE IT REMEMBERED, that on the _____ day of __________________, 20___, came

on to be considered the above and foregoing Motion for Extension of Time to File Appellant=s

Response to State’s Brief. After consideration of the same, it is the opinion of the Court that

Appellant=s Motion be:

       ( )     GRANTED, and the present cause is hereby extended until _________________,

               20____.

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE _____ day of __________________, 20___, at

               _____ o=clock_____.

       SIGNED:

                                                             _____________________________
                                                             JUDGE PRESIDING